Citation Nr: 0511077	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  02-10 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
peptic ulcer disease, and if so, whether entitlement to 
service connection for peptic ulcer disease is warranted.

2.  Entitlement to service connection for an anxiety disorder 
(claimed as stress).

3.  Entitlement to service connection for coronary artery 
disease.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a skin disorder, 
including as the result of herbicide exposure.

6.  Entitlement to an evaluation in excess of 10 percent for 
service-connected otitis externa.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to July 
1974.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

The issues of entitlement to service connection for peptic 
ulcer disease, coronary artery disease, hypertension, and a 
skin disorder (including as the result of herbicide exposure) 
are addressed in the REMAND portion of the decision below, 
and are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.

The Board observes that in later filings of record and at the 
November 2004 Travel Board hearing, the veteran and his 
representative addressed the issue of entitlement to service 
connection for a hiatal hernia, a stomach (gastrointestinal) 
disorder.  The veteran's pending appeal, for entitlement to 
service connection for the stomach (gastrointestinal) 
disorder of peptic ulcer disease, was filed in August 2001, 
and the RO specifically adjudicated the claim with regard to 
that particular disease.  A review of the claims file, 
however, indicates that the veteran has consistently pursued 
entitlement to service connection for the disease entity (or 
entities) responsible for the ongoing gastrointestinal 
symptomatology which he first experienced during active 
service and continues to experience today.  In the decision 
below, in light of a prior final March 1989 rating decision 
that denied service connection for a stomach disorder, 
including peptic ulcer disease, the Board has reopened the 
veteran's claim for service connection for peptic ulcer 
disease and will remand it for further development, including 
the procurement of a medical nexus opinion.  The Board 
accordingly refers the veteran's new - but related - claim of 
entitlement to service connection for a hiatal hernia back to 
the RO for appropriate action.  38 C.F.R. § 20.200 (2004).

The Board further observes that in his statements of record, 
and especially at his November 2004 Travel Board hearing, the 
veteran appeared to claim that certain of his current ear 
problems, including hearing loss, otitis media, and 
dizziness, are secondarily related to his service-connected 
otitis externa.  Moreover, an August 2004 statement of record 
reflects his desire to pursue entitlement to service 
connection for a bilateral foot disorder.  The Board also 
refers these new claims to the RO for appropriate action.  
Id.  


FINDINGS OF FACT

1.  An unappealed March 1989 rating decision denied 
entitlement to service connection for a stomach disorder, 
including peptic ulcer disease.

2.  Evidence associated with the claims folder since the 
March 1989 rating decision is neither cumulative nor 
redundant of evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection for peptic ulcer disease.

3.  A chronic anxiety disorder (claimed as stress) did not 
manifest during the veteran's period of active service.

4.  The veteran is currently in receipt of the maximum 
schedular evaluation available (10 percent) for his service-
connected otitis externa, and the competent evidence of 
record does not establish that referral for extraschedular 
evaluation of this disability is necessary.


CONCLUSIONS OF LAW

1.  The March 1989 rating decision that denied entitlement to 
service connection for a stomach disorder, including peptic 
ulcer disease, is final.  38 U.S.C.A. § 4005(c) (West 1988); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1988) [38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2004)].

2.  Evidence associated with the claims folder since the 
March 1989 rating decision is new and material, and the 
requirements to reopen the claim for entitlement to service 
connection for peptic ulcer disease have been met.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).

3.  An anxiety disorder (claimed as stress) was not incurred 
in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

4.  The criteria for the assignment of an evaluation in 
excess of 10 percent for service-connected otitis externa 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.87, Diagnostic Code 6210 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA, now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations are applicable to the 
claims decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA, such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II), the Court specifically held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record: (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and that, in what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim," 
under 38 C.F.R. § 3.159(b).  Further, the Court also 
clarified that VA's regulations implementing the amended 
section 5103(a) apply to cases pending before VA on November 
9, 2000, even if the RO decision was issued before that date, 
and that, where notice was not mandated at the time of the 
initial RO decision, it was not error to provide remedial 
notice after such initial decision.  See Pelegrini II at 120-
123.

After the veteran filed his claims in August 2001 and 
September 2001, the RO transmitted a VCAA letter to him in 
November 2001.  This letter advised the veteran of VA's 
duties to notify and assist him in substantiating his claims 
under the VCAA, and also advised him of the delegation of 
responsibility between VA and the veteran in obtaining 
information and evidence in support of his claims.

The November 2001 letter told the veteran that in order to 
establish entitlement to service connection, the evidence 
must show: (1) an injury in service or a disease that began 
in or was made worse during service, or an event in service 
causing injury or disease; (2) a current physical or mental 
disability; and, (3) a relationship between the current 
disability and the injury or disease in service.  In 
conjunction with each of the three elements, the RO provided 
additional information concerning the type of evidence that 
was required to support each element, what steps it would 
take to obtain this evidence, and what evidence the veteran 
should provide.   

In the November 2001 communication, the RO also advised the 
veteran that VA must make reasonable efforts to help him get 
evidence necessary to support his claims, and indicated that 
it would help him get such documents as medical records, 
employment records, or records from other Federal agencies.  
The RO advised that the veteran must provide enough 
information about these records so that it would be able to 
request them from the person or agency that has the records.  
The RO notified the veteran that it was still his 
responsibility, however, to support his claims with 
appropriate evidence.  The RO further indicated that it would 
assist the veteran by providing a medical examination or 
getting a medical opinion, if it decided that such 
information was necessary to make a decision on his claims.  
To that end, the RO notified the veteran that with regard to 
his claim for an increased rating, it was ordering a VA 
examination in order to assess his current level of 
disability.

The RO also told the veteran in November 2001 that it needed 
certain information or evidence from him, namely information 
for any person or agency holding records that might support 
his claims.  To further aid with his claims, the November 
2001 letter informed the veteran that he should tell the RO 
about any additional information or evidence that he wanted 
the RO to obtain for him, and asked the veteran to send in 
any evidence in his possession that the RO needed for his 
claims.  The RO also told him that it had already requested 
certain evidence in support of his claims, namely his VA 
medical records, as well as records from his private 
physician.

The RO then denied the veteran's claims in an April 2002 
rating decision.  This decision listed all evidence 
considered in support of the claims, including the veteran's 
service medical records, VA treatment records, a December 
2001 VA examination report, and private treatment records.  
The RO reminded the veteran that it had previously denied 
entitlement to service connection for a stomach disorder in a 
March 1989 rating decision, a decision that later became 
final.  The RO stated that with respect to the veteran's 
pending claim for service connection for peptic ulcer 
disease, his service medical records only showed treatment 
for acute gastrointestinal problems that had resolved by the 
time of his discharge, and that his later post-service 
records of treatment for diagnosed conditions had not been 
shown to be chronic since or otherwise related to his active 
service.  The RO also explained that the veteran's claim for 
an anxiety disorder (claimed as stress) did not warrant 
service connection because the service medical records showed 
treatment for one acute anxiety attack, with normal findings 
at discharge.  The RO then noted that post-service treatment 
for anxiety problems did not commence until over 20 years 
after service, and so there was no competent evidence of the 
development of a chronic anxiety disorder that was related to 
service.  As to the claim for an increased rating for otitis 
externa, the RO advised the veteran that despite current VA 
examination findings showing improvement in his condition, he 
was presently in receipt of the maximum available schedular 
rating for this disability.  The RO also held that the 
veteran's documented problems did not warrant referral for 
extraschedular evaluation of his service-connected otitis 
externa.

Then, in a statement of the case issued in June 2002, the RO 
informed the veteran of the information and evidence needed 
to substantiate his claims, in more detail.  See 
38 U.S.C.A. §§ 5102, 5103.  The RO again informed the veteran 
of the reasons for which his claims were denied, the evidence 
it considered in denying these claims, and the evidence the 
veteran still needed to submit in order to substantiate his 
claims.  The RO additionally provided the text of several VA 
regulations pertinent to the claims, including: 38 C.F.R. 
§ 3.303 (principles relating to service connection); 
38 C.F.R. § 3.321 (general rating considerations and referral 
for extraschedular evaluation); and 38 C.F.R. § 4.87, 
Diagnostic Code 6210 (evaluation of chronic otitis externa).  
See 38 C.F.R. Parts 3 and 4 (2004).  Finally, in a November 
2004 letter, the RO informed the veteran that his claims were 
ready for transfer to the Board for evaluation.  This letter 
also advised the veteran of how he could then submit 
additional evidence or information to VA.

The discussion above shows that, throughout the appeal, the 
veteran was notified as to the legal criteria governing his 
claims, the evidence needed to show entitlement to the 
benefits sought, how VA could and would help him obtain 
relevant records and/or obtain a new examination if needed, 
and that he was ultimately responsible for providing evidence 
in support of his claims.  VA also asked the veteran to send 
in any evidence he had in support of his claims, consistent 
with the fourth element of Pelegrini II.  Furthermore, VCAA 
notice was provided to the veteran prior to the initial RO 
determination in this matter.  

The Board also finds that VA made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claims.  38 U.S.C.A.§ 5103A (a), (b) and (c).  The 
claims file now contains the veteran's service medical 
records, his VA treatment reports dated from approximately 
July 1977 to October 1990 and from July 1998 to September 
2004, a December 2001 VA examination report, his private 
treatment reports from H.B., M.D., dated from approximately 
May 1985 to February 2002, and a private medical report from 
A.H., M.D., dated in February 1995.  The record also contains 
several statements and written argument provided by the 
veteran and his representative, as well as a November 2004 
transcript of his Travel Board hearing before the 
undersigned.  Furthermore, at this time, the veteran has not 
identified any additionally available evidence for 
consideration in this appeal.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion "when such is necessary" to 
decide a claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2004) 
(emphasis added).  Accordingly, in this case, the veteran was 
afforded a VA audiological examination in December 2001 in 
order to assess his current level of impairment from his 
service-connected otitis externa.  With respect to the claim 
for service connection for peptic ulcer disease, the Board 
notes that in the decision below, it is reopening this claim, 
but is then remanding it to the RO for additional 
development, to include the provision of a VA examination.  

The Board finds that it was appropriate for the RO to decide 
not to afford the veteran a VA examination with respect to 
his claim for service connection for an anxiety disorder 
(claimed as stress).  38 C.F.R. § 3.159(c)(4)(i) requires 
that that a medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but:

(A) Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
(B) Establishes that the veteran suffered an injury in 
service; and 
(C) Indicates that the claimed disability or symptoms may be 
associated with the established injury in service.

In this case, the Board agrees with the RO that much of the 
underlying premise of 38 C.F.R. § 3.159(c)(4)(i)'s 
requirements for additional VA examination or opinion are not 
found in this case.  There is no competent evidence of 
persistent or recurrent symptoms of anxiety, no documentation 
of a chronic anxiety disorder in service, and no indication 
in the record that the currently diagnosed anxiety disorder - 
first documented and diagnosed over 20 years after active 
service - may be associated with any chronic anxiety disorder 
noted in service.  Accordingly, the Board holds that it is 
not necessary to obtain additional medical examination or 
medical opinion in order to decide this claim.  

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran with these claims, 
such that the record is now ready for appellate review.

Whether New and Material Evidence Has Been Received to Reopen 
the Claim for Service Connection for Peptic Ulcer Disease

Initially, the Board observes that, during the pendency of 
this appeal, there was a regulatory change regarding VA's 
definition of what constitutes "new and material evidence."  
This change applies prospectively, however, to all requests 
to reopen that are made on or after August 29, 2001.  See 66 
Fed. Reg. 45,620-30 (Aug. 29, 2001) [now codified at 
38 C.F.R. § 3.156(a) (2004)].  Because the record indicates 
that the veteran filed his request to reopen this claim prior 
to this date (on August 15, 2001), this regulatory change is 
not applicable in the instant case.  Accordingly, the Board 
will analyze this matter under the former criteria applicable 
to the analysis of a request to reopen a claim based upon the 
receipt of "new and material evidence."  See 38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).  

Under VA law, if new and material evidence is presented or 
secured with respect to a claim that has finally been 
disallowed, the claim shall be reopened and reviewed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  When a claimant 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under the former criteria at 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted that bears directly and substantially upon the 
specific matter under consideration, that is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

In any determination as to whether a claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Further, in order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends, and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

Regarding whether any newly received evidence is material, 
the veteran also does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

In the record below, the RO in effect reopened the veteran's 
claim for entitlement to service connection for peptic ulcer 
disease, but then denied it on the merits.  On appeal, 
however, the Board must make its own determination as to 
whether any newly submitted evidence warrants a reopening of 
this claim.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The Board observes that previously, in a March 1989 rating 
decision, the RO reviewed and denied the veteran's claim for 
entitlement to service connection for a stomach disorder.  
The evidence under consideration at the time consisted of the 
veteran's service medical records, VA treatment records dated 
from July 1977 to July 1988, and statements from the veteran.  
In this rating decision, the RO found that the stomach 
problems experienced by the veteran in service (which notably 
included a recorded assessment of possible peptic ulcer 
disease) were acute in nature, and had resolved completely 
without residuals by the time of his service discharge 
examination.  The RO further noted that current VA records 
were negative for such problems.  As the veteran did not 
perfect an appeal of the RO's March 1989 rating decision 
(denial), it became final.  38 U.S.C.A. § 4005(c) (West 
1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988) [38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (2004)].

In August 2001, the veteran filed for service connection for 
peptic ulcer disease.  In an April 2002 rating decision, the 
RO noted the prior final denial of service connection for a 
stomach disorder, but implicitly reopened the veteran's 
claim.  It then, however, denied the claim for service 
connection on the merits.  The veteran received notice of the 
decision and timely appealed it to the Board.

Following the RO's March 1989 rating decision, additional 
evidence was associated with the claims file, including VA 
treatment records dated from July 1988 to October 1990 and 
from July 1998 to September 2004, as well as private 
treatment records from H.B., M.D., dated from May 1985 to 
February 2002, and a February 1995 private medical report 
from A.H., M.D.  The veteran has also provided new statements 
in support of his August 2001 claim, as well as November 2004 
testimony before the Board.
 
On its own determination, the Board finds that additional 
evidence submitted by the veteran in support of his claim is 
both new and material.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  None of the aforementioned evidence was 
available at the time of the prior decision in this matter, 
and so the Board considers it to be new evidence.  The Board 
is also of the opinion that some of this information is 
material to the instant claim.  At the time of the March 1989 
rating decision, there was no competent evidence in the 
record of any currently diagnosed gastrointestinal 
disability.  The veteran's medical records, especially the 
reports from Dr. B., however, record several diagnoses, 
including peptic ulcer disease.  See 38 U.S.C.A. § 5108 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); Smith v. West, 12 Vet. 
App. 312, 314 (1999); Justus v. Principi, 3 Vet. App. 510 
(1992).  The Board therefore holds that the medical records 
from Dr. B. are so significant that they must be considered 
in order to fairly decide the merits of the claim, and as 
such, the claim for entitlement to service connection for 
peptic ulcer disease must be reopened for full review.  
38 C.F.R. § 3.156(a) (2001).  At this time, however, as will 
be explained in further detail below, the Board will remand 
the underlying claim for service connection to the RO for 
additional development, prior to any appellate review.

Service Connection for an Anxiety Disorder (Claimed as 
Stress)

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be awarded where the evidence shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has the condition.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (2004).  If there is no evidence of 
a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

The veteran relates that he has always been an anxious 
person, easily susceptible to stress.  He states that the 
condition really first manifested, however, during his period 
of active duty from August 1972 to July 1974, and that it has 
been continuously present since then.

The veteran's service medical records document that on 
January 4, 1973, he experienced an acute anxiety attack, 
secondary to his guilt for not having written to a parent.  
He had some symptoms of hyperventilation with paresthesia.  
The service physician on duty advised the veteran to write 
home, provided counsel as to why he was anxious, and gave him 
a prescription for Valium.  There were no recorded follow-up 
visits in relation to this attack.  There are also no further 
service medical reports that record any complaints, symptoms, 
diagnosis, or treatment of anxiety or stress, and the 
veteran's July 1974 service discharge examination report also 
includes no such findings.
The Board has carefully reviewed the medical evidence of 
record for the veteran's treatment of several conditions 
after his release from active service.  This evidence 
includes VA treatment reports dated from July 1977 to October 
1990 and July 1998 to September 2004, as well as private 
medical records dated from May 1985 to February 2002.  
Notably, however, the first real mention of anxiety is 
recorded in July 1998 VA treatment reports, where a diagnosis 
of anxiety disorder not otherwise specified was recorded.  
Thereafter, the record includes a few additional entries of 
anxiety or depression diagnoses, but there is no record of 
any visits for actual mental health treatment.  The Board 
acknowledges the veteran's lay report that he has always had 
anxiety and stress, but unfortunately, it can only consider 
his report credible for purposes of a record of stress or 
anxiety symptomatology, and not as to an actual diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, in light of the above record, which suggests the 
occurrence of an acute - and not chronic - anxiety problem in 
service, with a lack of documentation of any continuous 
record of complaints, symptoms, treatment, or diagnosis of an 
anxiety disorder until almost 25 years after the veteran left 
active duty, and with no competent evidence relating the 
acute event in service to the veteran's current diagnosis, 
the Board finds that service connection for an anxiety 
disorder is simply not warranted under the law.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
so it must be denied.

Entitlement to an Increased Rating for Service-Connected 
Otitis Externa

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2004).  For an increased rating claim, 
however, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking 
employment, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in his favor.  
38 C.F.R. § 4.3 (2004).  If there is a question as to which 
evaluation to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of this service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant further exposition of remote clinical 
histories and findings pertaining to this disability.

The veteran is currently in receipt of a 10 percent 
evaluation for his service-connected otitis externa under 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6210 (2004).  Under DC 
6210, however, a 10 percent rating is the maximum schedular 
evaluation afforded for this disability.  Accordingly, under 
the law, the veteran cannot receive a higher schedular 
evaluation under this code.  Moreover, as DC 6210 
specifically pertains to the disability of otitis externa, 
there is no need to consider other diagnostic codes 
addressing service-connected ear disability.  Nevertheless, 
the Board also observes that the remaining codes under 
38 C.F.R. § 4.87 pertain to symptomatology that has not been 
clinically demonstrated as a part of the veteran's service-
connected ear disability.

The veteran, however, relates that his service-connected 
otitis externa has caused and continues to interfere with his 
work and life.  He relates that he has had to use up 
basically all of his available leave from work in order 
because of repeated ear infections, pain, discharge, and 
dizziness.  He notes that this disability also interferes 
with his hearing.  He states that the disability affects his 
job performance, and limits his home activities.  

The pertinent medical evidence of record for this claim 
includes a VA audiological examination report, and some 
recent VA and private treatment reports.  (The remaining 
current medical evidence of record does not concern ear 
problems.)  An August 2000 report from H.B., M.D., noted the 
veteran's complaint of a left ear ache and sore throat in 
existence for the last nine days.  An April 2001 report from 
Dr. B. stated that the veteran had complaints of hearing 
loss; he diagnosed otitis media and provided the veteran with 
a return to work slip.

At a December 2001 VA audiological examination, the veteran 
reported a history of right ear pain, and stated that he did 
not have any significant history of hearing loss.  The 
veteran did report that he had ear pain on an almost-daily 
basis.  He stated that he did not have a significant recent 
history of ear drainage.  From review of the record, the 
examiner noted that the veteran also had a history of 
temporomandibular joint syndrome as a cause of his otalgia, 
as well as a history of reflux esophagitis with probably 
laryngopharyngeal reflux.  Clinical evaluation revealed a 
minimal amount of thin wax in the ears and external auditory 
canals, and the veteran was noted to be Valsalva-positive.    

The December 2001 examiner indicated that the veteran 
presented with right-sided greater than left-sided otalgia, 
which has been persistent for some years.  He stated that 
there was no evidence of external otitis at that time, or of 
otitis media.  The examiner noted that the veteran may still 
have temporomandibular joint syndrome, as well as 
laryngopharyngeal reflux symptoms, as causes of his otalgia.  
He further noted that a possible cause could be a malignancy 
in his upper digestive tract in light of his smoking history.  
In conclusion, the December 2001 examiner opined that the 
veteran had a history of otitis externa, but did not 
demonstrate any symptoms or signs attributable to otitis 
externa.  He further noted that the veteran had other medical 
conditions that would require additional work-up in order to 
elucidate the etiology of his ear pain.

A December 2002 VA treatment report noted the veteran's 
complaints of hearing problems, and the diagnosis was 
auditory canal disease.  An April 2004 VA treatment record 
again noted the veteran's complaints of hearing problems.  
An early September 2004 VA treatment report included a 
diagnosis of dizziness secondary to auditory canal disease.  
A mid-September 2004 VA treatment note again included the 
veteran's complaints of dizziness.

In light of the veteran's reports and the current medical 
record, the Board has also carefully considered whether this 
case should be referred to the Director of the Compensation 
and Pension Service for extraschedular consideration.  An 
extraschedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2004).

The record reflects that the veteran has not required 
frequent periods of hospitalization for his disability.  The 
record shows outpatient treatment, primarily for pain 
management, and also reflects that, despite his complaints, 
the veteran has continued to work in a profession requiring 
the use of his ears.  In addition, the medical evidence shows 
that the manifestations of his disability are those 
contemplated by the schedular criteria.  Moreover, the Board 
notes that the 10 percent schedular rating now afforded to 
him contemplates some level of impairment or interference 
with his work, and the record does not reflect that the 
veteran suffers from more substantial impairment as the 
result of this disability.  In addition, it appears that the 
ear conditions for which the veteran currently complains 
involve non-service-connected ear disability, and the Board 
has attempted to assist the veteran in this regard by 
referring additional ear disability claims back to the RO for 
development and adjudication as necessary.  In sum, there is 
no indication in the record that the average industrial 
impairment from this disability would be in excess of that 
contemplated by the veteran's assigned evaluation.  
Therefore, the Board finds that referral of this case for 
extraschedular consideration is not in order.  38 C.F.R. 
§ 3.321(b)(1).


ORDER

New and material evidence having been received, the request 
to reopen the claim for entitlement to service connection for 
peptic ulcer disease is granted; to that extent only, the 
appeal is granted.

Service connection for an anxiety disorder (claimed as 
stress) is denied.

An evaluation in excess of 10 percent for service-connected 
otitis externa is denied.


REMAND

The Board has determined that the veteran's claims for 
entitlement to service connection for peptic ulcer disease, 
coronary artery disease, hypertension, and a skin disorder 
(including as the result of herbicide exposure) must be 
remanded to the RO for the completion of additional 
development.

The evidence reflects that since his departure from active 
service in July 1974, the veteran has consistently received 
medical treatment from the VA healthcare system based in 
Little Rock, Arkansas.  The Board observes that the claims 
file currently contains VA treatment records from this system 
as dated from July 1977 to October 1990, and from July 1998 
to September 2004.  The veteran's VA treatment records for 
the period of approximately October 1990 to July 1998, 
however, have not been obtained for this appeal.  These 
records are constructively considered to be a part of the 
record, and moreover, they may contain documentation of 
continuity of symptomatology (or other pertinent information) 
with respect to the four claims for service connection listed 
above.  The Board therefore holds that these records should 
be obtained for these claims, if possible.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).
 
With regard to the veteran's hypertension claim, the veteran 
relates that while admitted for surgery to remove his tonsils 
in 1975 (within a year after his discharge from service) at 
the VA hospital on Roosevelt Road in Little Rock, Arkansas, 
he experienced elevated blood pressure.  He relates that the 
same thing happened again while he was admitted at this 
hospital for an appendectomy in approximately September 1978.  
The Board observes that the hospital at this location is now 
closed, but requests that VA undertake all necessary efforts 
to obtain the veteran's record of VA hospital admissions 
within this system from approximately January 1975 to 
December 1978.  Id.

An initial review of the record does not demonstrate that the 
veteran developed hypertension either during active service 
or within a year thereafter, under VA law.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (hypertensive vascular 
disease).  Should VA surgical records be obtained, however, 
that show that the veteran had elevated blood pressure within 
a year after his discharge from active service in July 1974, 
then the Board requests that the RO schedule the veteran for 
a VA examination in order to determine the etiology of his 
currently diagnosed hypertension, to include whether his 
currently diagnosed coronary artery disease developed as a 
result of this early-manifested hypertension.  38 C.F.R. 
§ 3.159(c)(4)(i).

Further, the record reflects that the veteran was seen 
several times in service with gastrointestinal complaints, to 
include an assessment of possible peptic ulcer disease versus 
reflux disease.  The veteran has also testified that a 
service physician advised him to begin using antacids to 
treat his problems on a regular basis, and that as a result 
of this advice, he has continued to use antacids in great 
quantities for decades after his service.  Additionally, the 
current medical record reflects that since his discharge, 
there is a fairly continuous record of gastrointestinal 
problems, varying assessed as peptic ulcer disease, duodenal 
ulcer, H pylori, gastroesophageal reflux disease, gastritis, 
and gastroenteritis.  In light of this record, the Board 
finds that the veteran should properly be afforded a VA 
examination in order to assess all currently diagnosed 
gastrointestinal disability, and to determine whether any 
currently diagnosed disorder may be related to the 
symptomatology documented in service.  Id.   

Finally, the record indicates that in September 2001, the 
veteran filed a claim for "a skin condition due to Agent 
Orange exposure."  The RO adjudicated a claim for service 
connection for eczema, due to herbicide exposure and under 
the principles of direct service connection.  The Board notes 
that the RO did receive confirmation from the National 
Personnel Records Center in March 2002 that there was no 
record of herbicide exposure pertaining to the veteran, so 
this claim is focused mainly upon entitlement to service 
connection on a direct basis.  See 38 C.F.R. § 3.303.  The 
Board's review of the service medical records reveals that 
the veteran was seen for treatment of eczema in January 1973, 
but was also seen for folliculitis in February 1974, and with 
complaints of an "itch" in July 1974.  The veteran's 
statements and testimony of record indicate that he basically 
desires service connection for a regular outbreak that 
appears on several areas including his chest, back, arms, and 
upper legs.  He also relates that in service, he regularly 
had to use jet propulsion fuel to clean grease off of his 
hands and arms, which he believes led to his in-service 
treatment for eczema.  He has also stated that he continued 
to have problems with his skin in service.   Treatment 
records after service show a repeated diagnosis of tinea 
versicolor in VA treatment records, with the veteran's skin 
described as scaly and hyperpigmented eruption, noted to be 
worse in the summer months.  In light of this record, the 
Board also finds that the veteran should be afforded a VA 
examination in order to determine whether any currently 
diagnosed disorder may be related to symptomatology in 
service, or otherwise related to his service.  Id.    

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  Accordingly, this 
matter is REMANDED for the following:

1.  The RO should obtain the veteran's 
record of VA treatment within the Little 
Rock, Arkansas, healthcare system for 
gastrointestinal, heart, and skin 
treatment, from approximately October 
1990 to July 1998.

2.  The RO should obtain the veteran's 
complete record of hospitalization within 
the VA healthcare system in Little Rock, 
Arkansas, for the period of January 1975 
to December 1978, to include records 
regarding a tonsillectomy in 1975 and an 
appendectomy in 1978.

3.  After the development requested in 
paragraphs 1 and 2 is complete, the RO 
should arrange for the veteran to undergo 
VA examinations as listed below:

a.  The veteran should be afforded a 
VA examination in order to determine 
the etiology of any currently 
diagnosed gastrointestinal disorder, 
to include peptic ulcer disease.  
The claims file must be forwarded to 
the examiner for review in 
conjunction with the examination.  
After file review and clinical 
evaluation, the examiner should 
opine in the written report as to 
whether any currently diagnosed 
gastrointestinal disorder is at 
least as likely as not (a 50 percent 
likelihood or more) etiologically 
related to the veteran's active 
service.  The examiner should set 
forth a complete rationale for all 
opinions expressed and conclusions 
reached in the examination report.

b.  The veteran should be afforded a 
VA examination in order to determine 
the etiology of any currently 
diagnosed skin disorder.  The claims 
file must be forwarded to the 
examiner for review in conjunction 
with the examination.  After file 
review and clinical evaluation, the 
examiner should opine in the written 
report as to whether any currently 
diagnosed skin disorder is at least 
as likely as not (a 50 percent 
likelihood or more) etiologically 
related to the veteran's active 
service.  The examiner should set 
forth a complete rationale for all 
opinions expressed and conclusions 
reached in the examination report.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

4.  After the development requested in 
paragraph numbers 1 and 2 is complete, 
and if the evidence demonstrates a record 
of elevated blood pressure readings 
within a year after the veteran's 
discharge from active duty, then the RO 
should arrange for the veteran to undergo 
a VA examination in order to ascertain 
the etiology of his currently diagnosed 
hypertension and coronary artery disease.  
The claims file must be forwarded to the 
examiner for review in conjunction with 
the examination.  After file review and 
clinical evaluation, the examiner should 
first opine in the written report as to 
whether it is at least as likely as not 
(a 50 percent likelihood or more) that 
the veteran's elevated blood pressure 
readings within a year after discharge 
were either labile or essential findings 
of hypertension.  If the examiner finds 
that these blood pressure readings were 
essential, then the examiner should also 
address whether it is at least as likely 
as not that the veteran's currently 
diagnosed coronary artery disease is 
etiologically related to this early 
finding of essential hypertension.  The 
examiner should set forth a complete 
rationale for all opinions expressed and 
conclusions reached in the examination 
report.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

5.  After the RO completes all of the 
development requested above, it should 
again review the claims on the basis of 
all additional evidence associated with 
the claims file.  If the RO cannot grant 
all of the benefits sought on appeal, 
then it should furnish the veteran and 
his representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of these claims, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran, however, until he is so notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).




	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


